DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of remarks, filed 1/27/2021, with respect to claims  1-2, 9-12, 14-19, 21-22, 24, 26-28, 30, 33-37, 39-40, 42-44  have been fully considered and are persuasive.  The rejections of 1-2, 9-12, 14-19, 21-22, 24, 26-28, 30, 33-37, 39-40, 42-44 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/324,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 9-12, 14-19, 21-22, 24, 26-28, 30, 33-37, 39-40, 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Taylor et al (US PGPub 2016/0282328) teaches a method for measuring insulin resistance in diabetic or pre-diabetic patients (see [0031]-[0034]), the method comprising:
Subjecting insulin and C-peptide from a sample to an ionization source under conditions suitable to generate one or more insulin and C-peptide ions detectable by mass spectrometry (see [0006] and [0184]); and 
Determining the amount of one or more insulin and C-peptide ions by mass spectrometry (see [0006] and [0184]).
Taylor et al also teaches subjecting intact insulin and insulin B-chain from a sample to an ionization source under conditions suitable to generate one or more intact insulin and insulin B-chain ions detectable by mass spectrometry; and (b) determining the amount of one or more intact insulin and insulin B-chain ions by mass spectrometry. In some embodiments, an aberrant or abnormal amount or ratio of intact insulin or insulin B chain relative to each other indicates glycemic disorders or insulin resistant syndromes. Furthermore, Taylor et al teaches methods for diagnosis or prognosis of glycemic disorders or insulin resistant syndromes in diabetic and pre-diabetic patients comprising determining the amount of intact insulin and insulin B-chain in a sample by an immunoassay. In some embodiments, provided herein are methods for diagnosis or prognosis of glycemic disorders or insulin resistant syndromes in diabetic and pre-diabetic patients comprising determining the ratio of intact insulin and insulin B-chain in a sample by an immunoassay. In some embodiments, an aberrant or abnormal amount or ratio of intact insulin or insulin B chain relative to each other indicates glycemic disorders or insulin resistant syndromes. In some embodiments, a higher level of insulin B chain relative to intact insulin indicates glycemic disorders or insulin resistant syndromes. In some embodiments, a higher level of intact insulin relative to insulin B chain indicates glycemic disorders or insulin resistant syndromes (see [0033]-[0034]). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER WECKER/Primary Examiner, Art Unit 1797